Citation Nr: 1760455	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-50 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

The Veteran's tinnitus is aggravated by his service-connected hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a) (2017).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability which is aggravated by a service-connected disability may also be service-connected to the degree that aggravation is show. See Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

During the September 2017 VA Examination, the examiner noted the Veteran's reported ringing in his ears. See September 2017 VA Examination, p. 6.  A current disability has been sufficiently demonstrated as tinnitus is a disability capable of lay observation. See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the Board finds that the first element of secondary service connection is established. See Wallin, 11 Vet. App. at 512.

The Veteran is service-connected for bilateral hearing loss; thus, the second element of secondary service connection is also established. See Wallin, 11 Vet. App. at 512.

With regard to nexus, the evidence supports a finding of nexus between the Veteran's tinnitus and his hearing loss.  The September 2017 VA examiner opined that the Veteran's tinnitus is at least as likely as not associated with his hearing loss. September 2017 VA Examination, p. 6.  The examiner points out that tinnitus is known to be a symptom associated with hearing loss. Id.  During the examination, the Veteran reported experiencing ringing in his ears two to three times per day. In contrast, at his June 1968 entrance examination the Veteran reported only occasional ringing in his ears and vertigo. See May 2016 STRs, p. 8.  The Board finds there is sufficient evidence to demonstrate a nexus between the Veteran's service-connected hearing loss and his worsened tinnitus.  Thus, the third element of secondary service connection is established, see Wallin, 11 Vet. App. at 512, and service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


